Citation Nr: 1429161	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis (B&C) with cirrhosis.

2.  Entitlement to service connection for chronic liver failure secondary to hepatitis (B&C).


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in February 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his February 2013 Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) benefits for an unspecified disability (Transcript, p. 24).  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant). The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Additionally, the Board finds that a VA examination is warranted.  The Veteran testified that in late spring or early summer of 1973, he was pulled out of formation and instructed to go to the hospital (Transcript, p. 5-6).  When he got to the hospital, he was told that something was wrong with his blood (Transcript, p. 6).  He stated that once he was at the hospital, further blood work was done and he was told that he had hepatitis (Transcript, p. 6-7).   He testified that he had never heard of hepatitis, but when he was donating blood, he told a friend about it, and he learned that you can get it from blood transfusions, sex, and intravenous drug use (Transcript, p. 8-9).  He then recalled an incident in which he purchased a sandwich from a vendor.  While eating it, he chewed on what turned out to be a dirty Band-Aid (Transcript, p. 9-11).  He suspects that he may have gotten hepatitis from that.  The Board has conceded that the Band-Aid incident did, in fact, occur (Transcript, p. 15).  

The Board notes that the Veteran denied intravenous drug use (Transcript, p. 22) and testified that he did not get a tattoo until after he was diagnosed with hepatitis (Transcript, p.12).  The Board further notes that the Veteran's August 1972 entrance examination and December 1978 separation examination reports indicate that the Veteran did not have any tattoos.  

The service treatment records include a February 1974 Medical History Form in which the Veteran is asked whether he has ever been treated for hepatitis (yellow jaundice).  The "yes" box is checked.  There is also a handwritten notation that states "(have the germ)" (written in pencil) and "Serum Hepatitis" (written in pen).  In the Veteran's February 2011 substantive appeal, he stated that he does not recall whether or not he checked the box himself, but he stated that the "Serum Hepatitis" is not his handwriting (thereby indicating that someone else, such as a medical professional, wrote it).  The service treatment records also include two other medical history forms dated August 1974 and August 1976 in which the Veteran denied having hepatitis.  

Given the above, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's hepatitis and/or cirrhosis.          

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  Efforts should continue until it is determined that a further search would be futile- in such case this must be communicated to the Veteran and notated in the record.

2.  Thereafter, Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's hepatitis and cirrhosis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

(a)  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis B began during or is causally related to service, to include a conceded incident in which the Veteran chewed on a dirty Band-Aid.   

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C began during or is causally related to service, to include a conceded incident in which the Veteran chewed on a dirty Band-Aid.   

(c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic liver failure is causally related to service, to include whether it was caused, or aggravated by, hepatitis B or hepatitis C.  (If aggravation is found, the baseline level of disability prior to such aggravation must be noted.)

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



